Title: John Adams to Abigail Adams, 14 May 1777
From: Adams, John
To: Adams, Abigail


     
      May 14. 77
     
     Prices with you are much more moderate than here. Yesterday I was obliged to give Forty shillings Pen. Cur. Thirty two L.M. for one Gallon of Rum.
     In my station here, I have Business with many Gentlemen who have occasion to visit me, and I am reduced to the Necessity of treating them with plain Toddy and Rum and Water—a Glass of Wine, once in a while to a great stranger, of uncommon Consideration.
     The Prices of Beef, Pork, Veal, Mutton, Poultry, Butter, Cheese, Milk is Three Times higher, here than with you.
     I live like a Miser, and an Hermit, to save Charges, yet my Constituents will think my Expences beyond all Bounds.—My Love to Dr. Tufts. I have received two agreable Letters from him, which I will answer as soon as I can.
    